               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

ANGELA SHUNCEY RICHARDSON
ADC #712575                                                 PLAINTIFF

v.                       No. 1:18-cv-32-DPM-PSH

WENDY KELLEY, Chief Director,
Arkansas State Prison, et al.                             DEFENDANTS

                                  ORDER
      1. The     Court   adopts   the   unopposed    18    March    2019
recommendation, NQ 38.         Richardson's motion for a temporary
restraining order, NQ 37, is denied.
      2. On de nova review, the Court adopts Magistrate Judge Harris' s
thorough 14 February 2019 recommendation, NQ 31.            FED. R. CIV.
P. 72(b)(3).     Richardson's initial objections, NQ 34-36, and edited
objections, NQ 42, argue the merits of her claims, reargue points already
addressed in the recommendation, rely on additional grievances that
were rejected for valid procedural reasons, or rely on grievances that
did not state an equal protection claim. Those objections are therefore
overruled.
      In her supplemental objection, NQ 41, Richardson asks the Court
to consider another grievance that she believes exhausts her claims
against Long. The grievance relates to an incident that occurred in
October 2017, which predates the claim pleaded in Richardson's
complaint. NQ 2 at 20. In any event, the grievance doesn't have an
assigned number, a response at Step Two, or any paperwork showing
that it was appealed to the Deputy Director.          The unnumbered
grievance isn't among the 103 director's decisions identified by the
Grievance Coordinator, either. On this record, the Court can't conclude
that Richardson exhausted this grievance. It therefore fails to exhaust
any additional claims against Long.
      3. Richardson may proceed with the claims outlined in the
14 February 2019 recommendation, NQ 31 at 24-25. All her other claims
are dismissed without prejudice for failure to exhaust or failure to state
an equal protection claim; and Defendants Kelley, Payne, Johnson,
Robinson, and Golden are dismissed without prejudice.
      4. Going forward, Richardson should submit all her objections in
one filing.
      So Ordered.

                                  D.P. Marshall (r.
                                  United States District Judge




                                   -2-
